United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued September 11, 2014              Decided March 6, 2015

                         No. 12-1431

            CENTER FOR SUSTAINABLE ECONOMY,
                       PETITIONER

                              v.

       SALLY JEWELL AND BUREAU OF OCEAN ENERGY
                     MANAGEMENT,
                     RESPONDENTS

          AMERICAN PETROLEUM INSTITUTE, ET AL.,
                     INTERVENORS


          On Petition for Review of Final Decision
         of the United States Department of Interior


    Michael A. Livermore argued the cause for petitioner.
With him on the briefs was Steven Sugarman.

    David C. Shilton, Attorney, U.S. Department of Justice,
argued the cause for respondents. With him on the brief were
Robert G. Dreher, Acting Assistant Attorney General, and
John E. Arbab, Attorney.

    Steven J. Rosenbaum, Bradley K. Ervin, Harry M. Ng,
and Stacy R. Linden were on the brief for intervenors
American Petroleum Institute, et al. in support of respondents.
                                 2

    Before: GARLAND, Chief Judge, PILLARD, Circuit Judge,
and SENTELLE, Senior Circuit Judge.

    Opinion for the Court filed by Circuit Judge PILLARD.

    Dissenting opinion filed by Circuit Judge SENTELLE.

     PILLARD, Circuit Judge: The Outer Continental Shelf
(OCS) of the United States is a vast underwater expanse
nearly equal in size to the Australian continent. Beginning a
few miles from the U.S. coast, where states’ jurisdiction ends,
the OCS extends roughly two hundred miles into the ocean to
the seaward limit of the international-law jurisdiction of the
United States. 1 Billions of barrels of oil and trillions of cubic
feet of natural gas lie beneath the OCS. 2 There is enough oil
beneath the OCS to replace America’s oil imports for 30 years
and enough natural gas to supply all of America’s households
for more than 80 years. 3 But drilling on the OCS can have

1
  Federal law formally defines the OCS as the submerged lands,
subsoil, and seabed lying between the seaward extent of a state’s
jurisdiction (between three and nine miles, depending on the state)
and the seaward limits of the United States’ jurisdiction under
international law (roughly 200 miles). See 43 U.S.C. § 1331(a);
id. § 1301(a).
2
   Marc Humphries, Cong. Research Serv., RL33493, Outer
Continental Shelf: Debate Over Oil and Gas Leasing and Revenue
Sharing 14 (2008).
3
  See U.S. Energy Info. Admin., DOE/EIA-0383, Annual Energy
Outlook 2012 with Projections to 2035 62 (June 2012) (predicting
residential natural gas consumption will remain nearly 5 trillion
cubic feet per year through 2035); id. at 131 (predicting the United
States will continue to import 3-3.5 billion barrels of oil annually
through 2035). The OCS is estimated to contain as much as 94.5
                                 3
potentially devastating effects on the environment. Concerns
about the OCS’s ecological vulnerability and potential harm
to coastal tourism led to moratoriums on OCS drilling in the
Atlantic, the Pacific, parts of the Gulf of Mexico, and parts of
Alaska for more than a quarter of a century, from 1982 until
the moratoriums were partially lifted in 2009. 4 In 2010, the
disaster on the Deepwater Horizon oil rig on the OCS
renewed debate about the safety of offshore drilling. BP was
drilling in mile-deep water 52 miles from shore when the
subsea well ruptured and caused an oil spill spreading over
thousands of square miles, damaging local economies,
sensitive coastlines, and valuable wildlife throughout the
region. 5 Multinational energy companies remain interested in
offshore drilling on the OCS, and the Department of the
Interior determined that additional leases for such drilling
may be appropriate.

    The Outer Continental Shelf Lands Act (OCSLA) created
a framework to facilitate the orderly and environmentally
responsible exploration and extraction of oil and gas deposits
on the OCS. It charges the Secretary of the Interior with
preparing a program every five years containing a schedule of
proposed leases for OCS resource exploration and
development. 6 In light of the potential benefits and costs of

billion barrels of oil and 449 trillion cubic feet of natural gas.
See Humphries, supra note 2, at 14.
4
  See Humphries, supra note 2, at 2, 8-9.
5
   Dep’t of Interior, Increased Safety Measures for Energy
Development on the Outer Continental Shelf 1 (2010).
6
  A leasing program consists of a schedule of proposed lease sales
and related planning steps for those sales. See 43 U.S.C. § 1344(a).
It serves as the template for the Government’s leasing of drilling
rights on the OCS for the five-year period following its preparation.
Drilling on the OCS requires a lease that is included in the
                               4
OCS development, the Secretary’s program must balance
competing economic, social, and environmental values in
determining when and where to make leases available. Those
obligations are set forth in Section 18 of OCSLA,
43 U.S.C. § 1344.

     The Center for Sustainable Economy (CSE), an Oregon-
based nonprofit organization working to “speed the transition
to a sustainable economy,” Pet. Br. 23, challenges the
Department of the Interior’s latest leasing program on the
ground that the 2012-2017 leasing schedule fails to comply
with the provisions of Section 18(a), which governs how
Interior is to balance competing economic, social, and
environmental values, id. § 1344(a)(1), (3), quantify and
assess      environmental        and     ecological      impact,
id. § 1344(a)(2)(A), (H), and ensure an equitable distribution
of benefits and costs between OCS regions and stakeholders,
id. § 1344(a)(2)(B)-(G). CSE argues that Interior’s economic
analysis violates OCSLA’s express terms by failing properly
to consider environmental and market effects that the agency
is required to address at the planning stage, and arbitrarily and
irrationally fails to quantify many of the Program’s costs and
benefits. CSE also argues that, in preparing its Final
Programmatic Environmental Impact Statement (“Final EIS”),
Interior violated the National Environmental Policy Act’s
(NEPA) procedural requirements by using a biased analytic
methodology and providing inadequate opportunities for
public comment at the Draft EIS stage.

    Interior and Intervenor American Petroleum Institute
(API) defend the Program as compliant with Section 18(a).
They contend that, in opening up new areas of the OCS for

approved leasing program, and the lease must contain provisions
consistent with the approved program. See id. § 1344(d)(3).
                              5
leasing, the Program rationally and appropriately balances the
environmental, social, and economic values at stake. Interior
and API also challenge CSE’s standing to petition this Court
for relief, and API further argues that CSE’s NEPA claims are
unripe. Both argue that CSE failed to preserve at least some
of its arguments by failing to raise them in its comments to
the agency.

     We deny CSE’s petition and conclude that: (1) CSE has
associational standing to petition for review, (2) CSE’s NEPA
claims are unripe, (3) two of CSE’s Program challenges are
forfeited, and (4) CSE’s remaining challenges to Interior’s
adoption of the 2012-2017 leasing schedule fail on their
merits.

                              I.

     Congress enacted OCSLA in 1953 to authorize the
Secretary of the Interior to administer exploration and
development of the OCS’s mineral resources. Pub. L. No. 83-
212, 67 Stat. 462 (1953) (codified as amended at
43 U.S.C. § 1331 et seq.). The 1953 Act empowered the
Secretary to grant leases, but it did not establish statutory
standards or guidelines to govern the Secretary’s decisions.
California v. Watt (“Watt I”), 668 F.2d 1290, 1295 (D.C. Cir.
1981). A quarter of a century later, Congress amended
OCSLA in response to growing concerns about the United
States’ dependence on foreign energy sources and
intensifying awareness of the need for environmental
safeguards. The 1978 Amendment sought to promote
“expedited exploration and development of the Outer
Continental Shelf in order to achieve national economic and
energy policy goals, assure national security, reduce
dependence on foreign sources, and maintain a favorable
balance of payments in world trade,” while also ensuring
                                  6
“protection of the human, marine, and coastal environments.”
Pub. L. No. 95-372, 92 Stat. 629 (1978) codified at
43 U.S.C. § 1802(1)-(2)). 7    The Amendment transformed
OCSLA from “essentially a carte blanche delegation of
authority to the Secretary of Interior,” Watt I, 668 F.2d at
1295 (quoting H.R. Rep. No. 95-590, at 54 (1977) (Comm.
Rep.)), into a statute with a “structure for every conceivable
step to be taken” on the path to development of an OCS
leasing site. Id. at 1297.

     OCSLA now establishes both a procedural framework
and a set of substantive requirements to govern how Interior
opens up areas of the OCS for resource development.
See 43 U.S.C. §§ 1334, 1337; Ctr. for Biological Diversity v.
U.S. Dep’t of Interior (“CBD”), 563 F.3d 466, 472 (D.C. Cir.
2009). Procedurally, Interior must undertake a four-stage
process before allowing development of an offshore well,
with each stage more specific than the last and more attentive
to the potential benefits and costs of a particular drilling
project. See CBD, 563 F.3d at 473; Watt I, 668 F.2d at 1297.
In the first stage—the most general—Interior prepares a five-
year program of proposed lease sales across the whole OCS.
43 U.S.C. § 1344. In the second stage, Interior issues leases
in accordance with the program. Id. § 1337(a). In the third
stage, Interior reviews lessees’ exploration plans. Id. § 1340.
In the fourth stage, Interior and affected state and local
governments review lessees’ development plans. Id. § 1351.

    Rigorous substantive requirements accompany each
procedural stage. Congress calls on Interior to strike an
appropriate balance at each stage between local and national
environmental, economic, and social needs. In reviewing a

7
    See H.R. Rep. No. 95-590, at 53-57, 89 (1977) (Comm. Rep.).
                               7
lessee’s exploration plans at the third stage, for example,
Interior must ensure that, among other things, such plans “will
not be unduly harmful to aquatic life in the area, result in
pollution, create hazardous or unsafe conditions, unreasonably
interfere with other uses of the area, or disturb any site,
structure, or object of historical or archeological
significance.” Id. § 1340(g)(3). Similarly, in analyzing a
lessee’s development plans at the fourth stage, Interior must
ensure, among other things, that such development will not
“probably cause serious harm or damage . . . to the marine,
coastal or human environments.” Id. § 1351(h)(1)(D)(i).

     CSE challenges the first stage of the 2012-2017 Leasing
Program: Interior’s preparation of a five-year schedule of
proposed leases and related planning steps under Section 18
of OCSLA. See id. § 1344. A program is required to
“indicat[e], as precisely as possible, the size, timing, and
location of leasing activity . . . for the five-year period
following its approval,” id. § 1344(a), and is to be prepared in
a manner consistent with four principles set out in numbered
paragraphs in Section 18(a). Briefly stated, those four
principles are that Interior must: (1) account for all relevant
“economic,      social,     and     environmental       values,”
id. § 1344(a)(1); (2) use “existing” and “predictive”
information to account for the interests of all relevant regions
and stakeholders, id. § 1344(a)(2); (3) strike a “proper
balance” between resource potential and environmental
impact, id. § 1344(a)(3), and (4) assure that the Federal
                                    8
Government receives “fair market value for the lands leased
and the rights conveyed,” id. § 1344(a)(4). 8


8
    43 U.S.C. § 1344(a) specifically provides that:

      [ . . .]

      (1) Management of the outer Continental Shelf shall be
          conducted in a manner which considers economic,
          social, and environmental values of the renewable and
          nonrenewable resources contained in the outer
          Continental Shelf, and the potential impact of oil and
          gas exploration on other resource values of the outer
          Continental Shelf and the marine, coastal, and human
          environments.

      (2) Timing and location of exploration, development, and
          production of oil and gas among the oil- and gas-
          bearing physiographic regions of the outer Continental
          Shelf shall be based on a consideration of—

            (A) existing     information     concerning the
                geographical, geological, and ecological
                characteristics of such regions;

            (B) an equitable sharing of developmental benefits
                and environmental risks among the various
                regions;

            (C) the location of such regions with respect to,
                and the relative needs of, regional and
                national energy markets;

            (D) the location of such regions with respect to
                other uses of the sea and seabed, including
                fisheries, navigation, existing or proposed
                                9
     This first stage, involving approval of a leasing program,
carries enormous “practical and legal significance.” Watt I,
668 F.2d at 1299. The key national decisions as to the size,
timing, and location of OCS leasing—as well as the basic

            sealanes, potential sites of deepwater ports,
            and other anticipated uses of the resources and
            space of the outer Continental Shelf;

       (E) the interest of potential oil and gas producers
           in the development of oil and gas resources as
           indicated by exploration or nomination;

       (F) laws, goals, and policies of affected States
           which have been specifically identified by the
           Governors of such States as relevant matters
           for the Secretary’s consideration;

       (G) the relative environmental sensitivity and
           marine productivity of different areas of the
           outer Continental Shelf; and

       (H) relevant environmental and predictive
           information for different areas of the outer
           Continental Shelf.

   (3) The Secretary shall select the timing and location of
       leasing, to the maximum extent practicable, so as to
       obtain a proper balance between the potential for
       environmental damage, the potential for the discovery
       of oil and gas, and the potential for adverse impact on
       the coastal zone.

   (4) Leasing activities shall be conducted to assure receipt
       of fair market value for the lands leased and the rights
       conveyed by the Federal Government.
                             10
economic analyses and justifications for such decisions—are
made at this first stage. See 43 U.S.C. § 1344(d)(3). The
Program also creates important reliance interests. Federal,
state, and local governments, and the companies that
participate in national and international energy markets, form
long-term plans on the basis of the leasing program. The
leasing schedule is therefore “extremely important to the
expeditious but orderly exploitation of OCS resources.”
Watt I, 668 F.2d at 1299.

     At issue here is the 2012-2017 Program, the eighth five-
year program Interior has prepared pursuant to the 1978
Amendment. That Program includes 15 potential lease sales
in six OCS planning areas: the Western and Central Gulf of
Mexico, the portion of the Eastern Gulf of Mexico not
currently under congressional moratorium, and the Chukchi
Sea, Beaufort Sea, and Cook Inlet planning areas off the coast
of Alaska. Twelve of the sales are planned for the Gulf of
Mexico, and one sale each is planned for the three Alaskan
areas.

     On October 26, 2012, CSE timely petitioned for review
of Interior’s approval of the 2012-2017 Program. This Court
has exclusive jurisdiction. See 43 U.S.C. § 1349(c)(1). Our
analysis of the most recent Program is informed and guided
by our four prior decisions regarding earlier leasing-program
challenges. See CBD, 563 F.3d 466 (challenging the 2007-
2012 Program); Natural Res. Def. Council, Inc. v. Hodel
(“Hodel”), 865 F.2d 288 (D.C. Cir. 1988) (challenging the
1987-1992 Program); California v. Watt (“Watt II”), 712 F.2d
584 (D.C. Cir. 1983) (challenging the 1982-1987 Program);
Watt I, 668 F.2d 1290 (challenging the 1980-1985 Program).
                               11
                               II.

     We must address standing and ripeness issues at the
threshold. See, e.g., CBD, 563 F.3d at 475. Interior and API
argue that CSE lacks standing to petition this Court, and API
contends that CSE’s NEPA claims are unripe. For the reasons
that follow, we hold that CSE has associational standing (also
referred to as representational standing) to institute this
petition, but that its NEPA claims are unripe.

                               A.

     CSE has associational standing. An association has
standing to bring suit on behalf of its members when: (1) “its
members would otherwise have standing to sue in their own
right;” (2) “the interests it seeks to protect are germane to the
organization’s purpose;” and (3) “neither the claim asserted
nor the relief requested requires the participation of individual
members in the lawsuit.” Hunt v. Wash. State Apple Adver.
Comm’n, 432 U.S. 333, 343 (1977).

     At the threshold, CSE submitted with its opening brief a
declaration of its President averring that CSE is (and has been
since its founding) a membership organization, and
declarations of two members describing their concrete
interests and confirming that CSE speaks for them in this
litigation. See Talberth 3d Decl. ¶¶ 3-6; Wilson 2d Decl.;
Shavelson 2d Decl. Once we determine that CSE is an
organization eligible to assert standing on behalf of its
members, we must inquire whether CSE meets all three of the
Hunt requirements for associational standing.

    First, we consider the standing of the members who came
forward. An individual has Article III standing to sue when
she can show: (1) she has suffered an “injury in fact” that is
concrete and particularized, and actual or imminent rather
                             12
than conjectural or hypothetical; (2) the injury is fairly
traceable to the challenged action; and (3) it is likely, as
opposed to merely speculative, that the injury will be
redressed by a favorable decision. Lujan v. Defenders of
Wildlife, 504 U.S. 555, 560-61 (1992).

     Two of CSE’s members, Diane Wilson and Bob
Shavelson have standing to sue in their own right. Wilson is a
commercial shrimper in the Gulf of Mexico who also makes
significant recreational use of Gulf waters and coastlines.
Wilson 2d Decl. ¶¶ 3-8, 19. Shavelson, an employee at an
environmental nonprofit organization in south-central Alaska,
makes significant recreational use of Cook Inlet and other
Alaskan waters.        Shavelson 2d Decl. ¶¶ 3-5. Their
declarations state that their economic and aesthetic interests
would be harmed by additional leasing in the Gulf of Mexico
and the Beaufort and Chukchi Seas off the Alaskan coast.
Wilson 2d Decl. ¶¶ 15-17, 22-23; Shavelson 2d Decl. ¶¶ 4-5,
7-11. Those harms are not conjectural or hypothetical: both
individuals plan to continue using those specific marine and
coastal ecosystems for commercial and recreational purposes
during the years covered by the Program. Wilson 2d Decl. ¶¶
3-4, 8, 16, 22, 24; Shavelson 2d Decl. ¶¶ 5, 9, 11. Wilson and
Shavelson each also meet the requirements of causation and
redressability. A leasing program that used incomplete
economic analyses that failed rationally to account for
leasing’s impact on the environment would harm their
concrete economic and aesthetic interests, and their alleged
harm would be redressed were we to invalidate the Program.
See CBD, 563 F.3d at 479. We are satisfied that CSE has at
least two members with standing to sue in their own right.

    Second, the interests CSE seeks to protect are germane to
its purpose.     The germaneness requirement mandates
“pertinence between litigation subject and organizational
                               13
purpose.” Humane Soc. of the United States v. Hodel, 840
F.2d 45, 58 (D.C. Cir. 1988); see also id. at 56-57.
Germaneness is required for “the modest yet important”
purpose of “preventing litigious organizations from forcing
the federal courts to resolve numerous issues as to which the
organizations themselves enjoy little expertise and about
which few of their members demonstrably care.” Id. at 57.

     CSE readily meets the germaneness requirement. CSE’s
bylaws state that a purpose of the organization is “[t]o work
through administrative and legal processes to promote public
policies, plans, and programs that are grounded on
ecologically sound and economically sustainable principles.”
CSE Bylaws Art. I, § 1. CSE advocates in favor of natural
resource preservation by, among other things, urging decision
makers to “incorporat[e] non-market goods and services in
benefit-cost analyses performed for economic policy making
and government decisions” and to adopt alternative metrics,
such as the “Genuine Progress Indicator,” that better account
for environmental externalities than do traditional measures of
GNP. See Talberth 3d Decl. ¶ 6.

      CSE’s specific goal in this litigation—to ensure that new
offshore leasing is authorized only if necessary, economically
justified, and environmentally safe—is unquestionably
pertinent to CSE’s core organizational mission of “speed[ing]
the transition to a sustainable economy” and “to a renewable
energy platform.” Id. And achieving that goal would
advance CSE members Wilson and Shavelson’s concrete
interests in the preservation of marine and coastal wildlife and
ecosystems. This is not a case in which an organization seeks
to litigate an issue about which it has little expertise and does
not much care. CSE’s specific expertise is in evaluating the
environmental costs and benefits of pursuing various energy
alternatives, with the objective of making sure that agencies’
                                 14
decisions accurately and rationally assess those alternatives’
effects on natural resources. Id. ¶¶ 3, 6. 9

     Third, neither the claim asserted nor the relief requested
requires the participation of CSE’s members in the lawsuit.
Member participation is not required where a “suit raises a
pure question of law” and neither the claims pursued nor the
relief sought require the consideration of the individual
circumstances of any aggrieved member of the organization.
See Int’l Union, United Auto., Aerospace & Agric. Implement
Workers of Am. v. Brock, 477 U.S. 274, 287-88 (1986); see
also Warth v. Seldin, 422 U.S. 490, 515 (1975). CSE’s
petition turns entirely on whether Interior complied with its
statutory obligations, and the relief it seeks is invalidation of
agency action. Neither the claims nor the relief require the
participation of CSE’s members.

    Interior and API protest that CSE is not the kind of
membership organization the Supreme Court identified in
Hunt as capable of obtaining associational standing. They
contend that CSE is a “think tank” with a “broadly defined
mission” that “serves no discrete, stable group of persons with
a definable set of common interests.” Resp. Br. 22-24
(quoting Am. Legal Found. v. FCC, 808 F.2d 84, 90 (D.C.

9
  Germaneness requires “pertinence between litigation subject and
organizational purpose” not, as the dissent contends, germaneness
of members’ injuries to organizational purpose. Humane Soc. of
the United States v. Hodel, 840 F.2d at 58-59. The difference is a
significant one. The dissent correctly notes that “[a] book club
could not assert associational standing to bring a tort action on
behalf of one of its members bitten by a stranger’s dog.”
Dissent at 4. But that is because the litigation subject (a dog bite)
would not be pertinent to the organization’s purpose (reading and
discussing books).
                              15
Cir. 1987)). As already noted, however, CSE has established
that it is a traditional membership organization with a defined
mission that serves a discrete, stable membership with a
definable set of common interests. See Am. Legal Found.,
808 F.2d at 90; Brady Campaign to Prevent Gun Violence v.
Salazar, 612 F. Supp. 2d 1, 29 (D.D.C. 2009).

      CSE’s bylaws, along with the declarations of CSE’s
members and its President, adequately demonstrate that it is
an organization eligible to assert associational standing.
CSE’s mission is “to promote public policies, plans, and
programs that are grounded on ecologically sound and
economically sustainable principles” through “administrative
and legal processes.” CSE Bylaws Art. I, § 1; see Talberth 3d
Decl. ¶ 6; Wilson 2d Decl. ¶ 2; Shavelson 2d Decl. ¶ 2. CSE
is structured to serve the interests of its members: Formally,
all of CSE’s current members are voting members entitled to
elect its Board, no new voting members may join the
organization unless approved by the present voting
membership, and Board membership is limited to individuals
who “have demonstrated a commitment to the mission and
purposes of [CSE].” CSE Bylaws Art. IV, § 2; see id. Art.
III, § 1; id. Art. IV, § 5; Talberth 4th Decl. ¶ 3; Talberth 3d
Decl. ¶¶ 4-5. Functionally, CSE’s members and its President
aver that they participate actively in CSE’s operations, and
that CSE serves as a vehicle for the vindication of their
interests. Talberth 3d Decl. ¶¶ 5-8; Wilson 2d Decl. ¶ 2;
Shavelson 2d Decl. ¶ 2. In sum, CSE’s submissions suffice to
establish that CSE is a traditional membership organization
with standing to challenge Interior’s OCS Leasing Program.

    Our dissenting colleague contends that it is
“inappropriate for the court to rely on [the petitioner’s] post-
argument submission” of its bylaws and other evidence
regarding standing, Dissent at 2, maintaining that to do so is
                              16
inconsistent with circuit rules. That is simply not the case. It
is true that dissenting judges have repeatedly objected to such
post-argument submissions, making many of the same
arguments that our colleague makes today. See Americans for
Safe Access v. Drug Enforcement Admin., 706 F.3d 438, 452-
56 (D.C. Cir. 2013) (Henderson, J., dissenting); Public
Citizen, Inc. v. Nat’l Highway Traffic Safety Admin., 489 F.3d
1279, 1298-99 (D.C. Cir. 2007) (Sentelle, J., dissenting); Am.
Library Ass’n v. FCC, 401 F.3d 489, 496-97 (D.C. Cir. 2005)
(Sentelle, J., dissenting). At the same time, however, panel
majorities have consistently rejected those arguments. See
Americans for Safe Access, 706 F.3d at 444-45 (“The point
here is simple: under the law of this circuit, the members of a
panel retain discretion to seek supplemental submissions on
standing to fulfill the obligation of the court to determine
whether the requirements of Article III have been met.
Circuit Rule 28(a)(7) does not preclude this, nor does the law
of the circuit.”); Public Citizen, 489 F.3d at 1296 (“This Court
‘retains the discretion to seek supplemental submissions from
the parties if it decides that more information is necessary to
determine whether petitioners, in fact, have standing.’”
(quoting Am. Library Ass’n, 401 F.3d at 494)); see also, e.g.,
Am. Chemistry Council v. Dep’t of Transp., 468 F.3d 810, 815
(D.C. Cir. 2006).

     We believe it was appropriate to rely on the petitioner’s
post-argument submission of its bylaws and other evidence
regarding standing. As we said in Americans for Safe Access,
“[i]f the parties reasonably, but mistakenly, believed that the
initial filings before the court had sufficiently demonstrated
standing, the court may—as it did here—request supplemental
affidavits and briefing to determine whether the parties have
met the requirements for standing.” 706 F.3d at 443 (citation
omitted). That is also the situation in this case. Promptly in
response to API’s motion to dismiss the petition for lack of
                              17
standing, CSE submitted declarations of its President and two
of its members. Those declarations describe CSE’s mission
and bylaws, and set forth how CSE operates. CSE sought to
use those declarations to establish that it is a traditional
membership organization eligible to invoke associational
standing under Hunt. See Talberth 3d Decl. ¶¶ 1-6; Wilson 2d
Decl. ¶¶ 1-2; Shavelson 2d Decl. ¶¶ 1-2. At oral argument,
the Court requested a copy of CSE’s bylaws to aid it in
reaching a decision on the standing issue. Oral Arg. Rec. at
3:25-6:25. CSE provided its bylaws to the Court shortly
thereafter, and they, too, are a proper ground for our analysis
here. This case thus presents a familiar mode of compliance
with our rules: “Although Petitioner[] made a reasonable
effort to satisfy the command of Circuit Rule 28(a)(7) in [its]
opening [filing] by advancing evidence and arguments in
support of standing, the court still had questions regarding
whether the facts asserted by Petitioner[] were sufficient to
satisfy the requirements of Article III standing. Therefore, the
panel majority, adhering to well-established circuit law,
requested supplemental [filings] after oral arguments.
Nothing in the text of the rule bars the court from requesting
such filings.” Americans for Safe Access, 706 F.3d at 444.

                              B.

     CSE’s NEPA claims are unripe. Interior violated NEPA
in the Program’s Final EIS, CSE contends, by presenting a
biased analysis of the so-called “no-action alternative” that
undervalued OCS non-mineral resources in their natural and
unaltered state. CSE sees a further NEPA violation insofar as
Interior denied a meaningful opportunity for comment at the
Draft EIS stage on Interior’s economic analyses, which CSE
contends appeared for the first time when Interior
simultaneously released the Final EIS and Final Economic
Analysis Methodology, with “a wealth of new assumptions
                              18
and conclusions,” after the opportunity for comment on the
draft documents had closed. Pet. Br. 59.

     As we recognized in CBD, “[i]n the context of multiple-
stage leasing programs . . . [the] obligation to fully comply
with NEPA do[es] not mature until leases are issued,” because
only at that point has there been an “irreversible and
irretrievable commitment of resources.” 563 F.3d at 480
(internal quotation marks omitted). Here, as in CBD, we
confront a challenge to a multiple-stage program under which
no lease sale has yet occurred and no irreversible and
irretrievable commitment of resources has been made. As we
reasoned in CBD, allowing NEPA challenges to be brought at
this early stage, “when no rights have yet been implicated, or
actions taken, would essentially create an additional
procedural requirement for all agencies adopting any
segmented program,” that “would impose too onerous an
obligation, and would require an agency to divert too many of
its resources at too early a stage in the decision-making
process.” Id. at 480-81. A petitioner “suffer[s] little by
having to wait until the leasing stage has commenced in order
to receive the information it requires. In the meantime . . . no
drilling will have occurred, and consequently, no harm will
yet have occurred to the animals or their environment.” Id. at
481. In light of our holding in CBD, CSE’s NEPA claims
must be dismissed as unripe.

    CSE and Interior argue, each for a different reason, that
CSE’s NEPA challenges are ripe. Interior contends that
because “challenges to [Interior’s] cost-benefit analysis would
not be cognizable at later stages of the OCS process,” they
should be considered ripe now. Resp. Br. 52. Interior is
incorrect. CSE will have an opportunity to raise its NEPA
claims, including its cost-benefit claims, in response to
specific lease sales. That holding is at least implicit in CBD
                              19
and Wyoming Outdoor Council v. U.S. Forest Service, 165
F.3d 43, 49-50 (D.C. Cir. 1999), a case on which CBD
substantially relies. See CBD, 563 F.3d at 480 (explaining that
Petitioners would merely “hav[e] to wait” to bring their
claims); Wyo. Outdoor Council, 165 F.3d at 50 (holding that a
NEPA challenge was “premature” but not “preclude[d]”; once
leases issued, the petitioner “was free to challenge the Forest
Service’s NEPA compliance”).

     CSE contends that its NEPA claims are ripe because in
Hodel, one of our prior decisions regarding an early OCS
five-year leasing program, we addressed the merits of the
petitioners’ NEPA challenges. See 865 F.2d at 294-300. In
Hodel, however, the ripeness of the petitioners’ NEPA claims
(as distinct from their OCSLA claims) was not raised, and the
court did not address it. In contrast, in CBD, our most recent
decision addressing an OCS leasing program, we examined
the ripeness issue in detail before concluding that petitioners’
NEPA claims were unripe. See CBD, 563 F.3d at 480-82.
We do not set jurisdictional precedents sub silentio. See Ariz.
Christian Sch. Tuition Org. v. Winn, 131 S. Ct. 1436, 1448
(2011). Because Hodel did not consider the potential
unripeness of the NEPA claims at issue in that case, we
follow CBD to conclude that CSE’s NEPA claims are unripe.

                              III.

     CSE raises six distinct challenges to Interior’s adoption
of the 2012-2017 Program. All six are grounded in the same
basic claims: that Interior either violated the dictates of
Section 18(a) of OCSLA, or failed rationally to strike an
appropriate balance between environmental costs and national
energy needs as required under the Administrative Procedure
Act, or both. Two of those challenges are forfeited because
                               20
they were not properly raised before the agency; the other
four fail on their merits.

                               A.

     Review of a five-year leasing program for compliance
with OCSLA charts the typical contours of administrative
review generally. We liberally defer to the agency’s findings
of fact, upholding facts supported by substantial evidence; we
review the agency’s policy judgments to ensure that they are
neither arbitrary nor irrational; and we sustain the agency’s
interpretation of its authorizing statute so long as we find it to
be legally permissible. See CBD, 563 F.3d at 484; Hodel, 865
F.2d at 300; Watt II, 712 F.2d at 590-91; Watt I, 668 F.2d at
1300-03. Chevron’s two-step standard of review guides our
deference to Interior’s interpretation of OCSLA. See Hodel,
865 F.2d at 300 (citing Chevron, U.S.A., Inc. v. Natural Res.
Def. Council, Inc., 467 U.S. 837, 842-45 (1984)).

                               B.

     Two of CSE’s arguments were not preserved. OCSLA’s
provision for judicial review states that “[s]pecific objections
to the action of the Secretary shall be considered by the court
only if the issues upon which such objections are based have
been submitted to the Secretary during the administrative
proceedings      related     to   the     actions     involved.”
43 U.S.C. § 1349(c)(5). That provision embodies the general
rule of administrative procedure that, “[t]o preserve a legal or
factual argument, we require its proponent to have given the
agency a ‘fair opportunity’ to entertain it in the administrative
forum before raising it in the judicial one.” Nuclear Energy
Inst., Inc. v. EPA, 373 F.3d 1251, 1290 (D.C. Cir. 2004)
(citation omitted); see also United States v. L.A. Tucker Truck
Lines, Inc., 344 U.S. 33, 36-37 (1952).
                               21
                               1.

     CSE argues that Interior violated Section 18(a)(3) by
failing to quantify potential coastal and onshore impact from
additional OCS leasing. See 43 U.S.C. § 1344(a)(3); see also
id. § 1344(a)(1). CSE objects that Interior’s quantitative cost-
benefit analysis assumes that coastal and onshore impact of
OCS leasing can be mitigated to zero through “permit[]-
related mitigation” at later program stages. J.A. 04675
(Bureau of Ocean Energy Mgmt., U.S. Dep’t of the Interior,
BOEM 2012-025, Forecasting Environmental and Social
Externalities Associated with OCS Oil & Gas Development:
The Revised Offshore Environmental Cost Model 95 (June
2012)). Assigning zero cost, CSE contends, is irrational and
violates our precedents interpreting Section 18(a). See Hodel,
865 F.2d at 311 (valuing wetlands lost to OCS-related
infrastructure); Watt I, 668 F.2d at 1317 (explaining that
“consideration of environmental damage” may not be
“postponed or foregone” to a later program stage). CSE
contends that zeroing out at the initial, program stage
important costs related to OCS leasing defers their
consideration until a later program stage, in violation of
Section 18(a)(3). Interior responds that it “specifically
considered coastal and onshore impacts, including
infrastructure issues”—albeit more qualitatively—“when
performing the balancing required by Section 18(a)(3).”
Resp. Br. 34.

     We do not determine the adequacy of Interior’s
consideration, however, because CSE forfeited that claim.
CSE failed to put Interior fairly on notice of the objection that
its particular cost-benefit methodology inadequately
quantified the coastal and onshore impact of additional OCS
leasing. A footnote in CSE’s reply brief points to CSE’s own
comment as grounds to find the issue preserved, but only two
                              22
passages in that forty-page comment even obliquely refer to
potential damage to ecosystems generally, and the feasibility
of quantifying such costs. One passage asserts that Interior
failed to account for the “benefits . . . generated by a diverse
array of ecosystem services provided by marine and terrestrial
ecosystems affected by OCS leasing activities” and that “the
reduction in these ecosystem service benefits should be
counted as a Program cost.” J.A. 4314 (Ctr. for Sustainable
Econ., Net Public Benefits Analysis of the Proposed Outer
Continental Shelf Oil & Gas Leasing Program 16 (Feb.
2012)). The second passage notes that “[s]uch losses can, and
have been[,] quantified with peer-reviewed methods available
to [Interior],” and provides one such estimate. Id. at 4314-15.

     Those snippets did not fairly raise CSE’s objection. Read
in the light most favorable to CSE, they suggest that Interior
should have quantitatively accounted for the harms to marine
and terrestrial ecosystems in its estimates of Program costs,
and that such costs can be quantified. The question in
determining whether an issue was preserved, however, is not
simply whether it was raised in some fashion, but whether it
was raised with sufficient precision, clarity, and emphasis to
give the agency a fair opportunity to address it. See, e.g., RI
Consumers’ Council v. Fed. Power Comm’n, 504 F.2d 203,
212 (D.C. Cir. 1974). With the benefit of hindsight and
guided by petitioner’s briefing to the sentences on the specific
pages where the issue was mentioned, we see a connection
between the comment and the current objection. Interior did
not have anything close to the kind of explanation we do now,
however, nor the same opportunity to parse the record and
decipher the claims arguably latent in only a few sentences.
Even looking only at CSE’s own forty-page comment, it is
hardly apparent in context that CSE was making what it now
puts forward as an objection to the methodology by which
Interior considered new leasing’s anticipated coastal and
                              23
onshore impacts. Interior received 280,189 comments on the
2012-2017 Program, some of them dense and lengthy. We
cannot conclude on this record that CSE fairly raised the
objection it now presses to Interior’s method of assessing
OCS drilling’s coastal and onshore effects.

     CSE does not attempt to explain how its two cited
passages fairly raised its objections. When the government
argues an issue is forfeited because it was not fairly raised,
petitioners must explain why the issue was raised in a fashion
sufficient to preserve it. Whether an objection is fairly raised
depends on, among other things, the size of the record, the
technical complexity of the subject, and the clarity of the
objection. See, e.g., Nat’l Ass’n of Mfrs. v. U.S. Dep’t of
Interior, 134 F.3d 1095, 1111 (D.C. Cir. 1998). As we have
previously explained, “[t]he fact that, buried in hundreds of
pages of technical comments . . . some mention is made [of an
argument related to a claim brought on judicial review] . . . is
insufficient to preserve the issue for review on appeal.” Id.
Because CSE’s comment did not provide Interior a fair
opportunity to address CSE’s challenge, the argument is not
preserved for our review.

                               2.

     CSE also claims that Interior’s cost-benefit analysis is
flawed because it was based on “the irrational assumption that
all OCS leases will be developed.” Pet. Br. 32. According to
CSE, most leases are never developed or are substantially
delayed in development. A cost-benefit analysis that predicts
that every OCS lease granted under the 2012-2017 Program
will be developed, and developed promptly, would thus fail to
account accurately for Interior’s experience with the leasing
program. Any such assumption would, in CSE’s view,
significantly distort Interior’s assessment of the benefits of
                               24
additional OCS leasing, and warrant vacating it as arbitrary
and capricious.

     That claim, too, was not preserved, because CSE has not
identified anything in the administrative record that could be
construed as fairly raising it before the agency. CSE
concedes its own failure to raise the point, but contends in its
reply brief that another organization publicly commented on
it.     See J.A. 4398 (Oceana Comment on the Draft
Programmatic EIS for 2012-2017 Leasing Program, at 6).
The comment CSE cites, however, did not address the
adequacy of Interior’s cost-benefit analysis of projected lease
development. It merely made the general point that no new
leasing needed to be undertaken on the OCS for the next
several years because lessees wanting to drill could instead
develop inactive leases. See id. That comment does not even
indirectly make the claim CSE now advances, and therefore
did not give Interior a fair opportunity to address it. See, e.g.,
Koretoff v. Vilsack, 707 F.3d 394, 398 (D.C. Cir. 2013)
(explaining that “[w]e require the argument petitioner
advances to be raised before the agency, not merely the same
general legal issue” (internal quotation marks and brackets
omitted)).

                               C.

     CSE’s first preserved challenge to the Leasing Program is
that Interior’s cost-benefit methodology for evaluating new
leasing on the OCS is irrational and violates Section 18. CSE
particularly critiques Interior’s evaluation of the costs of
forgoing drilling, i.e., choosing a “no-leasing option,” in
Alaska. We begin our review by describing the relevant
aspects of Interior’s methodology.

    The OCS is divided into four regions (Alaska, Pacific,
Gulf of Mexico, and Atlantic) and, within those regions, 26
                               25
planning areas. Those regions and planning areas divide the
OCS into discrete, though basically arbitrary, geographic
sections. Pursuant to Section 18(a)(3), Interior conducts a
cost-benefit analysis of offering each program area for
drilling.      Interior’s cost-benefit analysis compared
environmental and social costs of proposed OCS leasing in
each program area with environmental and social costs of not
authorizing additional leases on the OCS for the duration of
the 2012-2017 Leasing Program. The agency sought to
quantify “environmental costs (ecology and air quality) and
social costs (recreation, property values, subsistence harvests,
and commercial fishing[)], in addition to costs from activities
associated with exploration, development, production and
transportation that might occur with new OCS production and
its most likely replacement.” J.A. 1872-73 (emphasis added).
Interior makes clear that it used the replacement-cost
methodology that CSE challenges in considering whether to
propose additional OCS leasing: For each program area it
considered, Interior determined that “the environmental and
social costs of relying on substitute sources of energy are
equal to or greater than the costs from producing area
resources.” J.A. 1873.

     Interior’s inclusion of replacement energy costs in its net-
cost analysis rests on the somewhat counterintuitive notion
that not drilling for fossil fuels on the OCS would harm the
environment. Interior’s premise is that, if the natural gas and
oil obtainable from the OCS were not extracted, American
energy users would turn to other sources to meet their energy
needs. There are, in other words, opportunity costs of
decisions not to drill. Interior’s projected substitute sources
for OCS oil and gas include renewable and alternative energy
sources, and reduced consumption. Interior also reasonably
assumed, however, that the principal substitutes for forgone
oil and gas from OCS leasing would be increased oil, natural
                               26
gas (and some coal) extracted from onshore sites, and oil (and
some gas) transported from overseas. Meeting national
energy demands from those sources carries its own
environmental risks and harms, distinct from the familiar risks
associated with extraction from the OCS, which Interior
determined should be taken into account in evaluating OCS
leasing.

     The dominant costs Interior attributed to obtaining energy
from likely substitute fuel sources were air pollution from
increased onshore extraction, and air pollution and potential
near-shore oil spills from increased reliance on tankers to
import substitute fuel, as well as other social and
environmental disturbances. Interior reasonably assumed that
the onshore natural gas extraction that would substitute for
forgone OCS natural gas would occur nearer to domestic
population centers, and so intensify such populations’
pollution exposure. Similarly, Interior reasonably assumed
that importation of substitute oil would increase tanker air
emissions and near-shore oil spills along United States coastal
and port areas. Interior concluded that, per unit of production,
potential pollution from extracting oil and gas from the OCS
many miles off shore would have less adverse impact on
human health and property values than potential pollution on
or near shore, close to densely populated and coastal areas.

     Interior reasonably chose an analytical approach that
captured what it concluded are two significant elements of
environmental and social assessment. First, in accounting for
national costs of obtaining substitute energy, Interior assessed
such projected costs wherever in the United States they were
likely physically to occur; it did not restrict its assessment to
costs that would be felt within an OCS Region or area’s
geographic boundaries. Interior understood that the costs of
forgoing leasing in favor of substitute sources—air pollution,
                              27
oil spills, and other disturbances—do not necessarily fall in
any OCS Project Region, but are often experienced onshore,
near shore, or in OCS areas not under consideration for
leasing. If leasing on the OCS in Alaska were forgone, for
example, environmental disturbances from any substitute
source—such as fracking in Appalachia, drilling in
Oklahoma, or importing Venezuelan oil or Trinidadian natural
gas via tanker—would not be experienced in Alaska, but in
Appalachia, Oklahoma, or along the coastal regions and ports
trafficked by tankers from the source countries.

     Second, Interior attributed to each OCS planning area a
proportionate share of the aggregate nationwide
environmental and social costs that it calculated would arise
from forgoing exploitation of the energy in that OCS area. If
Interior estimated that a particular program area could
produce 25 percent of the natural gas under the leasing
program as a whole, it assigned to that area, as costs of
forgoing leasing, 25 percent of the total national
environmental and social cost associated with forgoing all
OCS gas leasing and instead obtaining substitutes. Interior’s
approach thereby sought to attribute to each OCS area a
proportionate share of the national environmental costs of
obtaining elsewhere the energy that the economy would
demand if energy were not made available under an expanded
OCS leasing program. The core idea of that economic
attribution is that, if extracting natural gas from the Alaskan
OCS would cause less net social and environmental harm
nationwide than would obtaining natural gas from substitute
sources, Interior’s cost-benefit analysis should favor leasing
on the Alaskan OCS over forgoing it.

     CSE argues that Interior’s attribution methodology is
irrational and violates Section 18, which CSE reads to require
that Interior only attribute costs to OCS areas if they
                             28
physically arise within those areas. CSE points to the
statutory requirement that Interior assess the relative
“developmental benefits and environmental risks among the
various [OCS] regions,” 43 U.S.C. § 1344(a)(2)(B), as well as
each OCS area’s “relative environmental sensitivity,”
id. § 1344(a)(2)(G). According to CSE, Congress would not
have worded the statute that way unless it meant to require
Interior to attribute to a particular OCS area only those
environmental benefits and costs of forgoing exploration and
development that physically occur there.

     Implicit in CSE’s position is that environmental effects
that do not occur in any OCS area should be treated as
irrelevant to Interior’s environmental calculus under OCSLA.
For example, the costs of increased air pollution due to
increased onshore natural gas extraction in the center of the
country to substitute for forgone OCS drilling might not
accrue within any OCS area and thus, under CSE’s
methodology, would not be counted at all. CSE’s further
implication is that inter-area comparisons should favor
drilling in OCS areas that would be more harmed by resort to
substitute sources, even if drilling in a different OCS area
would equally reduce demand for the same substitute sources
and their attendant harms, and would itself be less directly
damaging.

     CSE contends that limiting attribution of costs to the
areas in which they physically occur would accurately
recognize that forgoing new OCS production in Alaska is
more socially and environmentally beneficial than forgoing
production in the Gulf of Mexico. Looking at the Alaskan
OCS areas, the benefits of forgoing leasing in the pristine
Alaskan wilderness are significant, while its costs are, in
CSE’s analysis, “miniscule compared to [the costs of forgoing
leasing in] non-Alaskan OCS areas.” Pet. Br. 27. Alaska is
                              29
lightly populated, relatively rural, far from major oil shipping
lanes, and not rich in non-OCS fossil fuels, so any policy
switch to substitute sources of oil and gas would be unlikely
to involve environmentally harmful energy extraction or
transportation in the Alaskan OCS areas.            Social and
environmental costs physically felt on the Alaskan OCS
would be quite low—rarely, if ever, outweighing the area-
specific benefits of forgoing drilling there. In contrast, the
Gulf’s OCS Region contains major shipping routes and ports
that would receive added traffic from increased reliance on
imported fuel, so significant risks and accompanying costs of
oil spills from importing substitute oil would be physically
experienced in the Gulf. Air pollution from onshore drilling
in Texas also could affect the Gulf’s OCS Region. Thus, if
attributed only where they occur, such substitute-source costs
would tend to offset the area-specific benefits of forgoing
leasing in the Gulf. CSE’s approach accordingly favors
drilling in those areas that also happen to be where costs of
substitute energy sources would be concentrated. The relative
benefits of forgoing drilling in Alaska thus appear much
greater under CSE’s methodology than under Interior’s.

     Interior’s approach, however, was neither expressly
proscribed by the statute nor unreasonable. As a statutory
matter, under Chevron, (1) unless its view is contrary to
Congress’s clear intent (2) we defer to an agency’s reasonable
construction of its governing statute. 467 U.S. at 842-43. No
clear congressional intent forecloses Interior’s construction of
OCSLA.        Section 18(a) requires consideration of the
particular ecological characteristics and environmental
sensitivities of the various program areas, but does not specify
                              30
precisely how they must be considered.           43 U.S.C. §
1344(a)(2)(B), (G). 10

     Interior’s decision to tabulate costs nationally and
allocate them proportionally was reasonable. Its national
focus comports with Section 18(a)’s directive that the
Secretary develop a leasing program “which [s]he determines
will best meet national energy needs.” 43 U.S.C. § 1344(a).
It is also consistent with the statute’s broader statement of
congressional purpose to treat “the [OCS] [a]s a vital national
resource reserve held by the Federal Government for the
public, which should be made available for expeditious and
orderly development, subject to environmental safeguards, in
a manner which is consistent with the maintenance of
competition and other national needs.” Id. § 1332(3). Those
provisions, with their national focus, can reasonably be
interpreted to support Interior’s understanding of Section
18(a). Nothing in Section 18(a) requires CSE’s methodology
over Interior’s.

     As a policy matter, Interior made a reasonable and
considered judgment to allocate national social and
environmental costs of substitute energy to OCS program
areas in proportion to their energy-producing potential. If
Interior had instead chosen to recognize only those costs of
forgone production (e.g., those associated with increased
imports) to the extent that they were physically experienced
within the program area of the leasing under consideration, its
analysis would have differed significantly. It could not have

10
   We do not decide whether Section 18(a) would have permitted
Interior, had it so chosen, to limit its substitute-energy cost
considerations to OCS-harming costs, or whether, as CSE urges,
the agency might permissibly have attributed costs only to the
particular OCS area in which they physically would occur.
                              31
accounted for costs of an OCS area’s no-lease option that
would be felt outside that area, or outside the OCS. It would
also have impeded Interior’s ability to make cost-benefit
comparisons between potential leasing in different program
areas. It would have favored new leasing in the Gulf over
new leasing in Alaska, for example, without regard for how
little oil the Gulf of Mexico’s OCS might contain, or how
great might be the untapped energy potential of the Alaskan
OCS.

     Interior instead reasonably determined that the relative
costs of leasing in various OCS program areas should take
into account each area’s potential to minimize total national
environmental impact. Its methodology recognizes that the
national social and environmental costs of substitute energy
demanded by a no-lease option are largely unaffected by the
location of the no-lease option; they are a function of the
amount of energy extraction forgone, and can be avoided by
drilling anywhere for a commensurate amount of energy.
Interior recognizes that, if a methodology only takes account
of the costs of substitute energy when those costs happen to
fall within the OCS program area under consideration, the
methodology will arbitrarily favor drilling there to avoid those
costs—even though, separately considered, the costs of
drilling itself might be lower elsewhere.

     In sum, CSE’s proposed methodology would effectively
prioritize the cleanliness of remote Alaskan wilderness areas,
whereas Interior’s methodology also accounts for the
harmfulness of onshore and near-shore pollution associated
with substitute energy sources. Interior counts those costs
wherever they occur within the United States, and attributes
them to OCS areas in proportion to the area’s potential energy
reserves. Doing so means that Interior counts as more costly
pollution affecting densely populated areas that impinges
                               32
more immediately on human health and welfare than pollution
occurring far from most human life. Interior’s judgments may
be debatable. Some, like CSE, may reasonably conclude they
are not the best judgments. But they are legally permissible.

    We hold that Interior’s decision to take a national
perspective, and to attribute nationwide environmental and
social costs to particular OCS areas in proportion to the
amount of production expected from each area if leasing and
production were allowed there, was both reasonable and
consistent with Section 18(a) of OCSLA.

                               D.

     CSE maintains that the economic analysis underlying the
Program irrationally fails to track the proportion of OCS
energy consumed by the American public. According to
CSE, that failure means that Interior is not complying with the
statutory mandate to develop OCS resources to meet “national
energy      needs.”          43 U.S.C. § 1344(a);       See also
id. § 1344(a)(2)(C) (requiring Interior to consider “the relative
needs of [] regional and national energy markets”);
id. § 1332(3) (“the [OCS] is a vital national resource” to be
developed to meet “national needs”); id. § 1802(2)(A) (a
policy underlying OCSLA is “to meet the Nation’s energy
needs”). In CSE’s view, any OCS energy sold in foreign
markets cannot have been produced to meet America’s
“national needs.” We reject that claim. Interior did not need
to earmark where OCS fuel is finally consumed in order
rationally to consider national energy needs. Interior’s
analyses of energy markets were reasonable on the facts
before it.

     OSCLA does not mandate that Interior track what
proportion of OCS-derived fuels are consumed in the United
States. CSE equates the statutory mandate that Interior
                              33
consider the nation’s “energy needs” with only one potential
element of those needs: meeting current demand for domestic
consumption of finished energy products. The Act’s mandate
is not so confined. National energy needs may be addressed
by Interior’s consideration of total energy production
capacity, without regard to where the energy would ordinarily
be consumed. Any capacity that is developed domestically
helps to ensure that the United States has available domestic
sources of fuel for domestic consumption as needed, for
example, in the event of international conflict, natural
disaster, unexpected foreign fuel shortages, or price volatility
in international markets. See 43 U.S.C. § 1802(1) (listing
“assur[ing] national security, reduc[ing] dependence on
foreign sources, and maintain[ing] a favorable balance of
payments in world trade” among OCSLA’s express
purposes); see also J.A. 1849, 1853 (Bureau of Ocean Energy
Mgmt., U.S. Dep’t of the Interior, Proposed Final Outer
Continental Shelf Oil & Gas Leasing Program: 2012-2017
(June 2012)). OSCLA thus cannot be read, as CSE suggests,
to require Interior to monitor the ultimate consumption point
of OCS energy.

     There is nothing irrational about Interior’s choice in
developing the 2012-2017 Program not to earmark the point
of consumption of OCS-derived energy. In considering the
impact of additional OCS leasing on domestic demand,
Interior reasonably assessed additional leasing’s impact on
domestic and international fuel markets. Because oil and
natural gas are fungible and traded on integrated global
markets, it does not matter precisely where any particular
barrel of oil or cubic foot of natural gas is consumed. A
barrel of OCS fuel consumed abroad has a direct impact on
America’s domestic energy supply. If a barrel of Alaskan
OCS-derived oil is consumed in northern Canada, freeing a
barrel of southern Canadian oil for import into the United
                              34
States, the net effect on the United States’ domestic fuel
supply is the same as if the Alaskan oil were consumed in the
United States. For that reason, Interior does not need to label
and follow OCS oil from platform to port to consumer in
order to find that it helps to meet the United States’ national
energy needs; it is enough for Interior to take into account
OCS fuel’s impact on national and international energy
markets. See 43 U.S.C. § 1344(a)(2)(C) (requiring Interior to
consider “the relative needs of [] regional and national energy
markets” in determining the location and timing of new OCS
leasing).

     In the 2012-2017 Program, for example, Interior took
careful account of future global and domestic oil and natural
gas demand. Drawing on United States Energy Information
Administration (“EIA”) forecasts, Interior projected out to
2035 the demand for OCS fuel in national and international
energy markets. J.A. 1848-62. Interior concluded that the
United States would remain a net oil importer through 2035,
J.A. 1851, 1853, but may become a net exporter of natural gas
as early as 2016, J.A. 1851-52, 1855. Interior also expects that
global energy demand will increase over the next several
decades, leading to upward price pressure as “economies such
as those of China and India” increase their crude oil
consumption. J.A. 1854. Higher global prices would hinder
American consumers’ ability to meet their energy needs. OCS
oil could help to mitigate those adverse price effects. Interior
thus has rationally considered available projections of
national energy needs.

     CSE adds a wrinkle to its protest based on the fact that
Interior only assessed the markets for unprocessed fuels, not
markets for gasoline, diesel, and kerosene (“finished
petroleum products”) that are refined from unprocessed OCS
fuel. CSE contends that demand in markets for unprocessed
                             35
fuels could reflect domestic refinery demand—i.e., demand
for crude oil to be refined in the United States for
consumption abroad—rather than demand for American
consumption. CSE claims that the market for unprocessed oil
is a poor proxy for assessing the impact of additional OCS
leasing on the nation’s “energy needs” because much of the
energy derived from the OCS and temporarily “needed” in
refineries here ends up exported as finished petroleum
products consumed overseas.

     CSE’s point is well taken in general, but Interior’s
reliance on data regarding unprocessed fuels was in this case
reasonable. Interior’s decision not to account separately for
data on finished petroleum product markets did not
significantly affect its assessment of the nation’s “energy
needs” and “energy markets,” 43 U.S.C. §§ 1344(a)(2)(C),
1802(2)(A). The weight of the evidence is that American
crude oil demand will primarily reflect domestic demand for
finished petroleum products over the next half century.
See U.S. Energy Info. Admin., DOE/EIA-0383, Annual
Energy Outlook 2012 with Projections to 2035 131 (June
2012) (“Appendix A”) (projecting that the United States will
consume ninety-eight percent of its “liquid fuels and other
petroleum” through 2035) cross-cited at J.A. 1849. Interior is
permitted, under Chevron, to use markets for crude oil and
natural gas as proxies for the nation’s “energy markets” and
“energy needs,” as long as doing so is reasonable. In light of
the difficulty of predicting the behavior of energy markets
over decades-long time horizons, we have long afforded
Interior substantial latitude to attempt to predict long-term
energy market demand. See Watt I, 668 F.2d at 1309. Given
the latitude that Watt I affords, and the fact that the EIA
estimates that the overwhelming majority of refined
petroleum products will be consumed domestically over that
time span, Interior’s 2012-2017 Leasing Program reasonably
                                 36
uses markets for crude oil and natural gas (domestic and
international) as proxies for the nation’s energy needs. 11

     Contrary to CSE’s contentions, Interior reasonably
concluded that what matters in determining whether OCS-
derived fuel meets national needs is not whether the
additional OCS fuel is consumed domestically, but whether it
helps to satisfy domestic needs for fuel security and net
supply, both in the aggregate and over time. Interior’s
consideration of the impact of OCS production on national
energy needs was adequate without specific tracking of the
final consumption point of finished OCS fuels.

                                 E.

    CSE argues that, in allowing new OCS leasing between
2012 and 2017, Interior irrationally assumed that all of the

11
   OCSLA does not make assessment of the impact of OCS leasing
on markets for finished petroleum products mandatory under
Chevron step one, but it also does not permit Interior to ignore
those markets entirely. In CBD, we concluded that OCSLA was
sufficiently ambiguous to permit Interior to forgo consideration of
climate-related effects of burning OCS-derived fossil fuels, and to
allow Interior to limit its consideration of the environmental impact
of OCS leasing. 563 F.3d at 485. The statutory ambiguity in the
words “energy markets,” 43 U.S.C. § 1344(a)(2)(C), and “energy
needs,” id. § 1802(2)(A), is narrower. Interior is not required to
map out the supply and demand in every downstream petroleum
product market. Such markets and needs may be understood to
encompass every type of energy and every type of energy market
affected by OCS leasing, including markets for consumer fuels.
The terms “energy markets” and “energy needs,” however, do
mandate that Interior reasonably assess the impact of additional
OCS leasing on the nation’s supply of energy when necessary, not
just the effect on the national supply of unrefined fossil fuels.
                              37
energy produced by the new leases would be consumed
domestically, thereby implying in its projections that any
forgone OCS leasing would require a commensurate increase
in either onshore domestic production or importation for
domestic consumption. CSE contends that Interior failed to
consider that the United States may soon become a net
exporter of fossil fuels. It therefore irrationally failed, in
CSE’s view, to consider that forgone OCS production could
merely lead to reduced fuel exports, with no need to increase
imports or onshore excavation to meet domestic demand.

     That claim, like the previous one, misapprehends
Interior’s analysis. CSE’s contention that Interior irrationally
assumed that all OCS-derived fuel would be consumed
domestically is factually incorrect. In summarizing the results
of its economic model in its Program and Economic Analysis
Methodology, Interior recounted its predictions that forgoing
additional leasing on the OCS would cause an increase in the
use of substitute fuels such as renewables, coal, imported oil
and natural gas, and a reduction in overall domestic energy
consumption from greater efforts to conserve in the face of
higher prices. J.A. 1859-60, 1976. Interior considered not
only the potential need for substitute sources of fuel for the
domestic market likely to result from deferral of additional
OCS production, but also decreases in oil imports and natural
gas exports. J.A. 4873 cited at J.A. 1859. As explained
above, Interior sought to predict domestic and global energy
demand over the life of the leasing program, see supra Part
III.D, concluding that the United States would remain a net
importer of oil through 2035, while shifting during the same
period to net exportation of natural gas.            J.A. 1851;
See generally J.A. 1848-62. Interior predicted that net oil
imports would increase to make up for the shortfall in
domestic oil supply, J.A. 1857-59, and it specifically took
account of reductions in natural gas exports, as well as
                              38
sharply lower domestic natural gas demand due to substitution
effects, in the event of no new OCS leasing, see J.A. 4873
cited at J.A. 1859.

    Because Interior carefully considered the impact that
forgoing new OCS leasing would have on the nation’s energy
needs, and did not ignore the possibility that the United States
could become a net exporter of some fuels over the next half
century, CSE’s challenge to Interior’s domestic-needs
analysis lacks merit.

                              F.

     CSE argues that Section 18 of OCSLA required Interior
explicitly to quantify the “informational value,” also known
as the “option value,” of delaying OCS leasing. Section 18
requires Interior to schedule the leasing of OCS mineral
resources at the time that best meets national energy needs.
See 43 U.S.C. § 1344(a). Interior could authorize new leasing
this year, next year, or in fifty years. Every day that Interior
waits has a cost insofar as valuable fuel that could be used
today instead lies dormant. See Watt I, 668 F.2d at 1320. But
waiting also has benefits, including what is referred to as
informational value. More is learned with the passage of
time: Technology improves. Drilling becomes cheaper, safer,
and less environmentally damaging. Better tanker technology
renders oil tanker spills less likely and less damaging. The
true costs of tapping OCS energy resources are better
understood as more becomes known about the damaging
effects of fossil fuel pollutants. Development of energy
efficiencies and renewable energy sources reduces the need to
rely on fossil fuels. As safer techniques and more effective
technologies continue to be developed, the costs associated
with drilling decline. There is therefore a tangible present
economic benefit to delaying the decision to drill for fossil
                                39
fuels to preserve the opportunity to see what new technologies
develop and what new information comes to light.
Economists have crafted techniques for quantifying, in at least
some situations, such informational value or option value of
delaying decisions. 12

     CSE builds its informational-value claim out of two
principles articulated in Section 18 and our prior opinions.
First, Section 18 requires Interior to evaluate the advantages
and disadvantages of delaying and forgoing leasing in
determining when leases should issue. See 43 U.S.C. §
1344(a)(3), (a)(2)(H). Second, Interior must quantify costs
when possible, especially where those costs are “not
inherently insusceptible of quantitative analysis.” Watt I, 668
F.2d at 1319. CSE contends that, because the informational
value of delay is a relevant cost and it is susceptible of
quantification, Interior acted irrationally in failing to quantify
it.

    We are not persuaded that the informational value of
delay is yet so readily quantifiable that Interior acted
unreasonably in choosing not to quantify it in this planning
cycle. Rather than assign a specific dollar value in the 2012-

12
  The informational value of delay is also the option value of delay
because an effectively irreversible decision that can be made at the
time of an actor’s choosing is, in economic terms, a kind of option.
Financial options—the right to buy or sell a security at a specified
price within a set time—are the most familiar options, but any
decision in which one of the available choices is “delay the
decision” behaves like an option. Such options are sometimes
called “real options” to distinguish them from financial options.
See, e.g., Robert E. Scott & George G. Triantis, Embedded Options
and the Case Against Compensation in Contract Law, 104 Colum.
L. Rev. 1428, 1460 (2004).
                               40
2017 Program to delaying leasing on the OCS, Interior
qualitatively considered the informational value of delay. In
its evaluation of alternatives in the Programmatic EIS, for
example, Interior considered whether to “[d]elay sales until
further evaluation of oil spill response, drilling safety reform,
and baseline environmental conditions [were] collected and
analyzed,” “[d]efer deepwater leasing in the [Gulf of Mexico]
planning areas,” and “[d]evelop alternative/renewable energy
sources as a complete or partial substitute for oil and gas
leasing on the OCS.” J.A. 2147-48. The Proposed Final
Program also described the process Interior is developing to
“continue to use incoming scientific information and
stakeholder feedback to proactively determine, in advance of
any potential sale, which specific areas offer the greatest
resource potential while minimizing potential conflicts with
environmental and subsistence considerations.” J.A. 1755. In
part on the basis of its qualitative assessment of the
informational value of delay, Interior chose to postpone
leasing in the Chukchi and Beaufort Sea program areas until
late in the Program to allow gathering of additional
information. J.A. 1842.

     CSE does not dispute that Interior qualitatively
considered the informational value of delay; it argues that
Interior’s failure to assess the informational value of delay
quantitatively was irrational. We are persuaded, however,
that the methodology for valuing the informational
advantages of delaying offshore oil development is not
sufficiently well established to render irrational Interior’s
decision not to use it in the 2012-2017 Program. Our
decisions afford greater leeway to Interior to evaluate
qualitatively costs that are difficult to quantify. See, e.g.,
Watt I, 668 F.2d at 1317-18. “Where existing methodology or
research in a new area of regulation is deficient, the agency
necessarily enjoys broad discretion to attempt to formulate a
                             41
solution to the best of its ability on the basis of available
information.” Watt II, 712 F.2d at 600 (quoting Watt I, 668
F.2d at 1301 n.18). To that end, in making timing decisions,
Interior is generally “free to choose any methodology so long
as it is not irrational.” CBD, 563 F.3d at 488 (internal
quotation marks omitted).

     CSE neither identifies in the record, nor itself puts
forward, a methodology for pricing the informational value of
delay in the context of offshore oil and gas leasing that is
sufficiently established to render arbitrary or irrational
Interior’s decision to opt instead for a qualitative analysis.
When reviewing the rationality of Interior’s methodological
selections, we have looked to, among other factors, whether
the methodology has been “performed extensively in the
past.” Watt II, 712 F.2d at 600. CSE acknowledges that there
is no established practice of quantifying informational values
stemming from environmental impacts in the petroleum
industry, and that Interior has never before sought to
undertake such an analysis. See Pet. R. Br. 23.

     The difficulties in undertaking such a quantitative
analysis are great. Pricing the value of delay would require
Interior to make complex estimates of the pace and nature of
likely future trends in the development of various
technological and scientific fields affecting drilling,
transportation, oceanography, and alternative energy. Interior
would also be required to attempt to quantify the value of
future, as-yet-unknown benefits and harms of OCS
development, and the probability of countervailing
developments that could enhance those benefits or mitigate
those harms. Many difficult choices would need to be made
and justified, and a “substantial amount of data” would need
to be gathered. Michael A. Livermore, Patience Is an
Economic Virtue: Real Options, Natural Resources, and
                               42
Offshore Oil, 84 U. Colo. L. Rev. 581, 639 (2013). Even if
Interior had an adequate methodology in hand, it might
rationally have viewed such an unprecedented analysis as
unduly time-consuming and error-prone.           As we have
explained in prior opinions, “the final decision as to how
much analysis is necessary in view of the available data must
be the agency’s, subject to judicial review only for obviously
incorrect results or methodology.” Watt II, 712 F.2d at 600
(quoting Watt I, 668 F.2d at 1317 n. 224); see also Hodel, 865
F.2d at 309. So, too, here. Interior acted reasonably in
employing qualitative, rather than quantitative, measures of
the informational value of delay.

      Our holding is a narrow one. In preparing a five-year
program, the agency is not permitted to substitute qualitative
assessments for well-established quantitative methods
whenever it deems such substitutions convenient. See Hodel,
865 F.2d at 308-09. But Interior permissibly concluded that
Section 18 does not require it to employ methods of cost-
benefit analysis at the “frontiers of scientific knowledge.”
See Watt II, 712 F.2d at 600 (quoting Watt I, 668 F.2d at
1301). Had the path been well worn, it might have been
irrational for Interior not to follow it.            Under the
circumstances it faced, Interior might permissibly have blazed
a new trail. It was not, however, required to do so. We
therefore reject CSE’s argument that Interior acted irrationally
in failing to quantify the informational value of delay. We are
satisfied that Interior’s qualitative analysis of the benefits of
delaying leasing was adequate, and that methods for
quantifying the time value of delaying leasing on the OCS are
not yet so well established that Interior was required to use
them in developing the 2012-2017 Leasing Program.
                          43
                         ***

     For the foregoing reasons, we deny the petition for
review.
     SENTELLE, Senior Circuit Judge, dissenting: I respectfully
cannot join my colleagues’ opinion and judgment denying the
petition for review. I dissent, not because I disagree with my
colleagues’ reasoning, nor because I would sustain the petition.
Rather, I would dismiss the petition for lack of standing.
Therefore, I would not reach the merits of the case, and I express
no disagreement with my colleagues’ decision on the same.

     As the majority rightly notes, we must address standing “at
the threshold.” Maj. Op. at 11 (citing Center for Biological
Diversity v. Dep’t of Interior, 563 F.3d 466, 475 (D.C. Cir.
2009)). “The party invoking federal jurisdiction,” in this case
petitioner, “bears the burden of establishing [standing].” Lujan
v. Defenders of Wildlife, 504 U.S. 555, 561 (1992). Petitioner,
Center for Sustainable Economy (CSE), has not borne that
burden. CSE asserts that it has associational standing. To
establish associational standing to bring an action on behalf of
its members, an association must bear its burden with respect to
three elements, showing that:

    (1) its members would otherwise have standing to sue in
    their own right;

    (2) the interests it seeks to protect are germane to the
    organization’s purpose; and

    (3) neither the claim asserted nor the relief requested
    requires the participation of individual members in the
    lawsuit.

Hunt v. Wash. State Apple Adver. Comm’n, 432 U.S. 333, 343
(1977). In its original filings, CSE failed to show even that it
was a membership organization of the sort recognized in
precedent as capable of asserting associational standing under
Hunt. It was only after oral argument that CSE, at this court’s
                                2

prompting, came forward to file its bylaws and other evidence
purporting to show its standing to bring this action. Intervenor
American Petroleum Institute objects that it would be
inappropriate for the court to rely on that post-argument
submission. I agree.

     In 2002, this “court was compelled to remind all petitioners
of first principles, namely, they must assure us that they meet
Article III’s case or controversy requirement if their standing is
not ‘self evident’ from the record.” Americans for Safe Access
v. Drug Enforcement Admin., 706 F.3d 438, 452 (D.C. Cir.
2013) (Henderson, J., dissenting) (quoting Sierra Club v. EPA,
292 F.3d 895, 900 (D.C. Cir. 2002)). Lest there be any question
as to our own jurisdiction to create such a quasi-legislative rule
in an opinion as the one announced in Sierra Club, we thereafter
codified the mandate in D.C. Circuit Rule 28(a)(7):

    In cases involving direct review in this court of
    administrative actions, the brief of the appellant or
    petitioner must set forth the basis for the claim of standing.
    This section, entitled “Standing,” must follow the summary
    of argument and immediately precede the argument. When
    the appellant’s or petitioner’s standing is not apparent from
    the administrative record, the brief must include arguments
    and evidence establishing the claim of standing. See Sierra
    Club v. EPA, 292 F.3d 895, 900-01 (D.C. Cir. 2002). If the
    evidence is lengthy, and not contained in the administrative
    record, it may be presented in a separate addendum to the
    brief. If it is bound with the brief, the addendum must be
    separated from the body of the brief (and from any other
    addendum) by a distinctly colored separation page. Any
    addendum exceeding 40 pages must be bound separately
    from the brief.
                                3

As Judge Henderson notes in her Americans for Safe Access
dissent, “our precedent and our rules seem to have been honored
more in the breach than in compliance,” 706 F.3d at 453, as we
have repeatedly been forgiving of the obligation imposed on but
unmet by litigants. See, e.g., Americans for Safe Access, supra;
Pub. Citizen, Inc. v. Nat’l Highway Traffic Safety Admin., 489
F.3d 1279, 1297 (D.C. Cir. 2007); see also id. at 1297-99
(Sentelle, J., dissenting).

     I am particularly troubled by our departure from the rule in
the present case, because I am not convinced that petitioner has
established standing, even in the late-filed support.

    As noted above, associational standing requires the
association to show that

    (1) its members would otherwise have standing to sue in
    their own right;

    (2) the interests it seeks to protect are germane to the
    organization’s purpose; and

    (3) neither the claim asserted nor the relief requested
    requires the participation of individual members in the
    lawsuit.

Maj. Op. at 11 (quoting Hunt, 432 U.S. at 343). It would appear
to me that the current claim of associational standing founders
on the relationship between the first and second elements.
Petitioner asserts that two named members of the association
have established “that their economic and aesthetic interests
would be harmed by additional leasing in the Gulf of Mexico
and the Beaufort and Chukchi Seas off the Alaskan coast.”
Petitioner claims germaneness on the basis of CSE’s purpose, as
stated in its bylaws, e.g., “‘[t]o work through administrative and
                               4

legal processes to promote public policies, plans, and programs
that are grounded on ecologically sound and economically
sustainable principles.’” Maj. Op. at 13 (quoting CSE Bylaws
Art. I, § 1). The majority may be correct that the members have
standing based on their aesthetic and economic interest, but
those are not the same interests claimed by petitioner in the
germaneness assertion. The purpose claimed by petitioner does
not represent the sort of interests which we normally hold
protected in standing analysis. Political and philosophical
interests are normally protected, if at all, by the political
branches, not the courts. See, e.g., Gettman v. Drug
Enforcement Admin., 290 F.3d 430, 433 (D.C. Cir. 2002) (“Mere
interest as an advocacy group is not enough [to establish
standing].”). It would seem to me self-evident that for the first
two elements to serve the function of establishing substitute
standing, an Article III jurisdictional requirement, they must
encompass the protection of the same interest. A book club
could not assert associational standing to bring a tort action on
behalf of one of its members bitten by a stranger’s dog. I
question whether even the late-filed material establishes the
standing element of jurisdiction.

    Because I am unconvinced that standing was ever
established, I respectfully dissent.